Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the preliminary amendments  on 05/04/2022 and filing of a continuation application on 10/25/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 29-48  are pending in the case. Claims 1-28 are cancelled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	With respect to claims 29-38, claim 29 recites “the controller configured to establish a communication session” and this limitation, while reciting a transitional phrase “configured to”, is interpreted as including the necessary structure for performing the limitation in the claim. A controller is defined in the specification as including a processor (See Spec. item 50 in Fig. 2-3, Page 8, bottom).  Thus, the claims are not interpreted under 112(6th) paragraph. 

	Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
5. 	Claim 29-37, 39-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Tipirneni et. al. U.S. Patent No. 6381029 issued Apr. 30, 2002 in view of  Wang et. al. U.S. Publication No. 20100010673 published Jan. 14, 2010. 
	
With respect to claims 29-37, claims 29-37 reflect a system, a controller, a camera, a monitor, a speaker and a microphone and a input device and at least one motor to move the camera wherein the monitor displays a user interface to display a list of healthcare facilities and for  executing the steps of method claims 29-37 in a substantially similar manner, thus claims 29-37 in view of the following are rejected along the same rationale. Tipirneni teaches a system, camera, input device and a processor (fig. 1-2, see col. 3-4) and Para Wang teaches (Para 22) a monitor, a camera, a microphone, input device, a speaker (see also Para 23-26) including a touchscreen and a processor. 


With regard to Independent claim 39, Tipirneni teaches a method fo3r establishing a communication session in a telepresence system, the method comprising:
displaying a user interface on a monitor of a first telepresence device, the user interface including a list of names of a plurality of healthcare facilities (See Fig 7, web page displayed with list of names of facilities (Col. 3, lines 1-37 and col. 9, lines 1-25).
receiving a selection via an input device of the first telepresence device, the selection including at least one of the names of the plurality of healthcare facilities (See col. 8, lines 30-67, the user select a link on the display, as shown in figure 7, as presented as a list of names a facilities (See also col 9, lines 1-15, as the user selects the link of the facility).
establishing a communication session with a second telepresence device(See connection to server device in the communication session (col. 9, lines 20-67 and col. 10, lines 1-35 thereby allowing the user view the information from the selected facility).
Tipirneni,  teaches the camera can be any device configured to acquire an image or digitize an image and transmit an image and where the camera can include other components and where the camera can be manipulated (col. 4). 
However, Tipirneni does not teach
moving a camera of the first telepresence device in response to a command generated by the second telepresence device and received via a wireless transceiver of the first telepresence device.
Wang is analogous art to Tipirneni as teaching a user interface that allows user to connect with other users or facilities or remote locations over a network (Para 20-21). Wang teaches moving a camera in response to a command generated by a device that can be received for example over a signal from a camera (Para 26-28 and 44), as also suggested in (Tipirneni col. 3, lines 50-56). The combination of Wang and Tipirneni would allow for the present list of doctors and their respective facilities to be displayed in a selectable list. 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Tipirneni and Wang in front of them to modify the interface of Tipirneni to include the list of facilities that doctors may be located so as to be selectable for connecting and sharing during a telecommunication session. The motivation to combine Wang with Tipirneni comes from Wang that suggests the system may have numerous applications such as allowing for a physician to connect to a remote emergency room to treat a patient and then look up another doctor at another location to assist in the treatment (Para 61) which would require selection of the facility or doctor or both to make the connection thereby allowing two or more people to simultaneously teleconference with a patient (Para 39) through a remote controlled station (Para 5-6). 

With respect to dependent claim 40,  Tipirneni teaches wherein each of the names of the plurality of healthcare facilities is associated with a telepresence device (See col. 9, lines 1-17, as a list of providers is displayed on a device thus is associated with the device). 
 With respect to claims 41-43, as indicated in the above discussion Tipirneni  in view of Wang teaches each element of claim 39.
Tipirneni does not teach the method wherein the user interface displays a list of names of a plurality of doctors, where each of the names of the plurality of doctors is associated with a telepresence device and establishing a telepresence session with a third telepresence device in response to a selection via the input device of at least one of the names of the plurality of doctors.
However, Wang shows a list of doctors on the device as a observer field (item 228) displayed in the form of a list and where each are selectable (See Para 49-50). Wang also teaches connecting to or allowing a third or more device to connect to a session where the new connections can be new doctors (See Wang Fig. 7a-7c and Para 61-64).
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Tipirneni and Wang in front of them to modify the interface of Tipirneni to include the list of facilities that doctors may be located so as to be selectable for connecting and sharing during a telecommunication session. The motivation to combine Wang with Tipirneni comes from Wang that suggests the system may have numerous applications such as allowing for a physician to connect to a remote emergency room to treat a patient and then look up another doctor at another location to assist in the treatment (Para 61) which would require selection of the facility or doctor or both to make the connection thereby allowing two or more people to simultaneously teleconference with a patient (Para 39) through a remote controlled station (Para 5-6). 

With respect to dependent claim 44, Tipirneni teaches the method wherein the input device is a menu button (See col. 8, lines 30-67 and Fig. 7, as a menu in  web page as an input).
With respect to claims 45-47, as indicated in the above discussion Tipirneni  in view of Wang teaches each element of claim 39.
Tipirneni does not teach the method wherein the user interface includes a connect button or wherein the monitor is a touchscreen device or further comprising displaying a connectivity prompt. 
Nonetheless, Wang teaches a connect button(See Para 46, connect button) and a touchscreen (See touch screen Para 25) and a connectivity prompt (See Para 48, as a prompt to a user as to whether they have connected or disconnected or not).
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Tipirneni and Wang in front of them to modify the interface of Tipirneni to include the list of facilities that doctors may be located so as to be selectable for connecting and sharing during a telecommunication session. The motivation to combine Wang with Tipirneni comes from Wang that suggests the system may have numerous applications such as allowing for a physician to connect to a remote emergency room to treat a patient and then look up another doctor at another location to assist in the treatment (Para 61) which would require selection of the facility or doctor or both to make the connection thereby allowing two or more people to simultaneously teleconference with a patient (Para 39) through a remote controlled station (Para 5-6). 

6. 	Claim 38 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipirneni in view of Wang as applied to claim 29 and 39 above, and further in view of Williams et. al. U.S. Publication No. 20090248041 published Oct. 1, 2009. 

With respect to dependent claim 48, as indicated in the above rejection Wang in view of  teaches each element of claim 39. 
Wang does not teach the method wherein the first telepresence device includes a laser pointer and the user interface includes a button that deactivates the laser pointer.
However, in the analogous art of surgical robot control Williams teaches a marking laser  that can be combined with a camera so that doctors can discuss anatomy for mentoring an proctoring (See Para 52). Williams teaches the laser tool can be used as a laser pointing device. Williams teaches a remote work station with remote controls allowing a user to perform robotic functions from afar (see Para 48-50). Williams teaches the position of the tools and laser can be controlled remotely (see Para 39) and where the power of the laser can be controller for marking (see Para 38). Williams also teaches the use of an additional laser pointer or targeting dot that represents where a laser is to be focused. The targeting dot can be used to aim the laser such that a remote station image can be marked and the robot with the laser can perform the marking function at the corresponding location on the patient (See Para 121-124). 
Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Wang 438, Wang 673, Mariotti and Williams in front of them to modify the robot of Wang 438 to include the camera of Williams for the purposes of having a camera that also includes a laser pointer for instruction or marking areas for illustration, as stated in Williams (See Para 52). The motivation to combine Williams with Wang 438 and Wang’ comes from Williams to increase the efficiency of the surgeon and lower costs by combining an imaging tool with a laser tool (See para 125).  

With respect to dependent claim 38, claim 38 reflects a system for executing steps on the method claim 48, thus is rejected under the same rationale.



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179